ITEMID: 001-78412
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF KRAVCHUK v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Preliminary objection dismissed (non-exhaustion of domestic remedies);Violation of Art. 6-1;Violation of P1-1;Pecuniary damage - financial award;Non-pecuniary damage - financial award
JUDGES: Peer Lorenzen
TEXT: 4. The applicant was born in 1940 and lives in the town of Krasnyy Luch, Lugansk region, Ukraine.
5. In 2003 the applicant instituted proceedings in the Krasnolutskyy Town Court against her former employer, the Knyagininska State Mining Company (Шахта «Княгинінська» ДХК «Донбасантрацит»), for salary arrears and compensation for moral damage. On 5 June 2003 the court awarded the applicant 3,300.02 Ukrainian hryvnias (“UAH”) (Рішення Краснолуцького міського суду Луганської області).
6. In July 2003 the Krasnolutskyy Town Bailiffs' Service (Відділ Державної виконавчої служби Краснолуцького міського управління юстиції) initiated the enforcement proceedings.
7. By letter of 2 June 2004, the Bailiffs' Service informed the applicant that the debtor's accounts had been frozen, that it was impossible to seize the debtor's property because the debtor was a State enterprise.
8. On 25 March 2005 the Lugansk Regional Commercial Court initiated bankruptcy proceedings against the debtor enterprise.
9. The applicant received UAH 1,187.98; according to her, the rest of the debt remains unpaid.
10. The relevant domestic law is summarised in the judgment of Romashov v. Ukraine (no. 67534/01, §§ 16-18, 27 July 2004).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
